Mr. Justice Harris delivered the opinion of the court. 4. Specific performance, § 44*—when agreement to lease not enforced. Specific performance of an agreement to lease property will not he granted when the terms of the agreement are not fully and clearly stated. 5. Landlord and tenant, § 23*—lohen rights lost under agreement to lease. One who enters into an agreement to lease property for a term of years at a stipulated monthly rental waives his rights under the agreement, where the tenant refuses to sign and accept the lease proffered by the landlord and is permitted to remain in possession upon payment of the stipulated rental.